These cases, having been already consolidated by this court, are assigned to the calendar for October, 1977 for oral argument.
Archibald B. Kenyon, Jr., Town Solicitor, for petitioners.
Julius C. Michael-son, Attorney General, Forrest Avila, Special Asst. Attorney General, Moses Kando, for Matunuek Beach Hotel, Inc., for respondents.
The parties are directed to argue the issue, among the other issues presented by this case, as to whether the petitioners have standing to apply for the prerogative writ of certiorari. See Buffi v. Ferri, 106 R.I. 349, 259 A.2d 847 (1969) and Ramsay v. Sarkas, 110 R.I. 590, 295 A.2d 416 (1972).